COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX
PATRICIA O. ALVAREZ                                                                   TELEPHONE
LUZ ELENA D. CHAPA                                                                   (210) 335-2635
IRENE RIOS
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762
                                       December 10, 2018

        Honorable Stephani A. Walsh                     Ronald B. Prince
        Judge, 45th District Court                      Prince Contreras PLLC
        Bexar County Courthouse                         417 San Pedro Avenue
        100 Dolorosa, 2nd Floor                         San Antonio, TX 78212-5554
        San Antonio, TX 78205                           * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *
                                                        H. E. Mendez
        Jamie L. Graham                                 H.E. Mendez, Esq.
        Jamie Graham & Associates, PLLC                 212 Losoya Street, No. 5
        Tower Life Building                             San Antonio, TX 78205
        310 S. St. Mary's St., Suite 845                * DELIVERED VIA E-MAIL *
        San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-18-00880-CV
               Trial Court Case Number:     2015PA02469
               Style: In re Melissa Psihoudakis


                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                            ______________________
                                                             Cecilia Phillips
                                                             Deputy Clerk, Ext. 5-3221


        cc: Sandy Denn, Supervisor (DELIVERED VIA E-MAIL)
        Cody Graham (DELIVERED VIA E-MAIL)
        Floyd Contreras (DELIVERED VIA E-MAIL)
                               Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 10, 2018

                                           No. 04-18-00880-CV

                                    IN RE Melissa PSIHOUDAKIS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        On November 19, 2018, relator filed a petition for writ of mandamus and a motion for
temporary stay. After considering the petition, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). Relator’s motion for temporary stay is DENIED AS MOOT. The court’s opinion will
issue at a later date.

           It is so ORDERED on December 10, 2018.


                                                           _________________________________
                                                           Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2015PA02469, styled In the Interest of B.B.M., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.